Case: 3:19-cv-00238-TMR-SLO Doc #: 23 Filed: 05/27/20 Page: 1 of 1 PAGEID #: 206




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

JULIE MAYNARD, INC.,

        Plaintiff,                                 Case No. 3:19-cv-238

vs.

WHATEVER IT TAKES TRANSMISSIONS
AND PARTS, INC., et al.,                           District Judge Thomas M. Rose
                                                   Magistrate Judge Michael J. Newman
        Defendants.


                                     RECUSAL ORDER


        The undersigned hereby RECUSES himself from this matter and it is referred to Clerk of

Courts for reassignment.

        IT IS SO ORDERED.


Date:   May 27, 2020                               s/ Michael J. Newman
                                                   Michael J. Newman
                                                   United States Magistrate Judge
